Per Curiam.
Plaintiff’s evidence established prima facie that her intestate in entering on the roof extension was an invitee, not a mere licensee. With respect to the question of contributory negligence, the burden of proving which rested upon the defendant, there was presented a question of fact for the jury. Under the circumstances, therefore, the complaint was improperly dismissed.
The judgment appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event.
Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.; Martin, P. J., dissents and votes to affirm.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.